UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7769



RICHARD E. DAVIS,

                                             Plaintiff - Appellant,

          versus


DOCTOR OHAR,

                                              Defendant - Appellee,

          and


GENE   JOHNSON,    Regional    Director;   RUFUS
FLEMING, Assistant Regional Director; RONALD
ANGELONE,    Ex-Regional     Director;    WARDEN
GARRHITTY, Ex-Chief Warden, GRCC; G. HINKLE,
Chief Warden, GRCC; K. DAVIS, Associate
Warden; C. ALDERMAN, Associate Warden; P.
OHAI, Doctor, Medical Director, GRCC; NURSE
BURGESS, Nurse, GRCC; NURSE NHAMBURE, Nurse,
GRCC, R.N.; J. CAPPS, Grievance Coordinator;
R.   JONES,   Secretary,    HU-8-GRCC;   OFFICER
ANDERSON; P. OHAR, Doctor, Medical Director,


                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-1497-AM)


Submitted:   January 26, 2005           Decided:     February 11, 2005
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard E. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Richard E. Davis seeks to appeal the district court’s

order dismissing without prejudice his complaint filed pursuant to

42 U.S.C. § 1983 (2000).             We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s judgment was entered on the docket

on April 22, 2004.     Because Davis failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented     in   the

materials     before   the   court    and    argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -